Today no one denies that globalization is here and that
it is here to stay. Not only has it changed the world of
communications so that now everything happens at the
same time throughout the world, but more importantly,
it has made historical borders irrelevant. The young
generation has more contact with other young people
living thousands of miles away than they have with
their own neighbours or family.
It is absolutely true that a global culture is
emerging in this world. While this is happening,
countries are still living on their nationalisms, their
secular habits, their own interests and their parochial
projects that are often alien to the new realities. The
question that we leaders ask ourselves ó especially
9

those of us who represent small nations - is whether
this inexorable change can be handled by the
organizations that we have created, or whether those
organizations still have a long way to go in terms of
adapting to the new reality. When we look at the
impressive success achieved by the United Nations
since San Francisco in 1944, two things seem clear.
First, the institutions that we have created
represent the greatest and most successful effort ever
made by mankind to organize peaceful coexistence and
to endow the planet with the best possible instruments
for dealing with the important aspects of human lives
within human society.
Secondly, it is equally clear that the world has
changed so much that the current reality now far
exceeds the capacity of the institutions that were
created to address and resolve past issues, issues that
today have taken on totally different characteristics.
Suffice it to recall that the founding Members of the
United Nations numbered 51 and that today there are
191 Member States. More important, the worldís
population at that time was only half what it is today.
And the total is inexorably rising towards 9 billion.
Furthermore, over the past 40 years, scientific
advances and the ensuing technological applications have
increased the resources of a very small group of nations,
leaving far behind many other countries, some of which
only recently gained their independence and most of
which are rich in natural resources but lack the basic
structures needed to achieve sustainable growth -
countries, moreover, where, no doubt as a consequence
of this, the population is increasing at very high rates
and where the resulting emigration to other continents
will soon create serious problems of coexistence.
Uruguay has been a Member of the United
Nations since its foundation and believes in the
Organization and in the varied multilateral agencies
that support its efforts; we understand the need to
consider Charter revision so that nations that did not
then carry the weight they carry today can assume
greater obligations in the inescapable tasks that the
situation of mankind now imposes on us. It is time for
them to share the responsibility with the five nations
that assumed it nearly 60 years ago.
Uruguay has also been participating in
peacekeeping operations for many years. Uruguay is one
of the largest troop contributors, and is the very largest
if the ratio of its small population - 3.4 million - to
peacekeepers is taken into consideration. We have
participated in operations in Asia and in Africa, and we
are currently deployed in the Democratic Republic of
the Congo, Haiti, Eritrea and elsewhere.
Uruguay acknowledges and welcomes the wise
European Union effort to bring equality at the highest
level to European nations with marked differences in
income compared with the richest countries. The
examples of Ireland, Portugal, Spain and Greece,
which will surely be emulated for new European Union
members, indicate what we in the United Nations must
do for the Congo and Haiti.
There is no point in achieving peace if the United
Nations lacks funds that can immediately be spent for the
practical benefit of peoples in extreme economic
difficulties. We must create global and largely
autonomous financial instruments to achieve those goals.
That is the only way for the United Nations to succeed.
A tiny nation like Haiti ó of 27,000 square
kilometres and 9 million inhabitants, where the average
number of children per mother is 4.7 and which lacks
the institutional and material infrastructure it needs -
cannot and will not resolve its problems merely
because a contingent of military forces from countries
of the Common Market of the South (MERCOSUR) is
keeping the peace.
Travelling in the Congo with the troops we
recently dispatched, we see exactly the same thing
happening: a nation of 2.2 million square kilometres
and a population of 50 million does not have a road
going from one end of the country to the other. Without
autonomous, ready and independent means of coping
with and transforming that state of affairs, the United
Nations will not have solved anything at all even five,
10, 15 or 20 years from now. Yet only the United
Nations can handle such tasks.
Just more than three years since the fateful day of
11 September 2001 and just over six months since the
tragedy in Madrid, new and terrible forms of violence
continue assailing other parts of the world, claiming
hundreds of innocent victims ó as we have recently seen
in Russia and as we see in the Middle East. This reveals
the destructive power that poses a permanent threat to the
world as a whole, a source of inescapable sadness and
a cause for despair about the human condition itself.
Terrorism - and a genuine commitment to
combat and defeat it - must therefore be the first item
10

on our international agenda. Each State, each nation, each
community and each human being must contribute to
this endeavour; that is how we can help the United
Nations to fulfil its role as universal guarantor.
Combating this and other evils - hunger, poverty,
underdevelopment, marginalization, exclusion - requires
a United Nations that is more united, nimbler and more
effective. That is why the Organization must be more
representative, more balanced and more reliable: so
that it can continue to be a reference point for the weak
and a restraining influence on the strong.
Here, our country has recently adopted legislation
strengthening the system of prevention and control of
money laundering and the financing of terrorism. We
are in compliance with nearly all current treaties in this
area, and our legislation improves our mechanisms for
international cooperation against money laundering
and the financing of terrorism.
At the Millennium Summit and in the Doha
Declaration and Monterrey Consensus we agreed on
principles, goals and priorities, and we made
commitments which we reaffirmed a few days ago at
the summit of world leaders for the Action Against
Hunger and Poverty. If we are to attain those goals, we
need more just and equitable rules of international
trade. That is how to ensure that this becomes a key
stage in the march towards the social and political
stability that is today in serious jeopardy.
This is particularly important since it is well
known that States that vociferously preach free trade
and demand open markets ó which in our case are
already entirely open ó themselves impose and institute
obstacles to trade, subsidize their production in distorting
ways and compete with countries such as mine and many
others, which have nothing to offer the world except the
labour of their people in the commodity and industrial
sectors, which further enriches the rich countries.
Uruguay attaches fundamental importance to
financial and trade issues. In all international forums,
Uruguay calls for freer, more open markets. We favour
a single market from Alaska to Tierra del Fuego; we
support the Doha Agreement; we support the opening
of markets. We believe in freedom, but we believe also
that freedom is indivisible: there can be no political
freedom without economic freedom, and we think there
can be no economic freedom that does not go hand in
hand with political freedom.
We believe, therefore, that peoples can be strong
only if they can create their future in freedom. We
cannot build and stabilize democracies if women and
men cannot find an honest job to which to devote their
energies. That goal cannot be achieved with economic
assistance alone or with loans that, in the poorest
countries, are paid back only with great difficulty. It
can be brought about only with free trade ó something
that the world experienced in the nineteenth century.
In conclusion, Uruguay will continue to be
committed to the international system and to the
progressive development of international law, the most
recent expression of which was the establishment of
the International Criminal Court, whose Statute we
have ratified. We reaffirm our conviction that
multilateralism is the main principle on which the
conduct of international affairs must be based. We
express the hope that our region and the world as a
whole will pool their efforts and work together in a
realistic and committed manner. We continue to believe
in the United Nations as the collective instrument best
suited to our search for peace.